               Case 2:18-cr-00169-KJM Document 41 Filed 10/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00169-KJM

11                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
12                          v.

13   HERBERT CALI SIMILTON,

14                                Defendant.

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

19 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Herbert Similton,

20 and the Government’s Request to Seal shall be SEALED until further order of this court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United
22 States and counsel for the defendant.

23          The court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990) (“(1) closure serves a compelling interest; (2)

25 there is a substantial possibility that, in the absence of closure, this compelling interest would be

26 harmed; and (3) there are no alternatives that would adequately protect the compelling interest.”) (citing

27 Press-Enterprise Co. v. Superior Court of California for Riverside Cnty., 478 U.S. 1, at 13–14 (1986)).

28 The subjects of medical records have a strong interest in confidentiality, which, in this case, outweighs

                                                          1
               Case 2:18-cr-00169-KJM Document 41 Filed 10/15/20 Page 2 of 2

 1 the publics interest in access. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th

 2 Cir. 2006); see also United States v. Maddawalaabuu Dadi, No. CR18-0283, 2020 WL 5982007, at *1

 3 (W.D. Wash. Oct. 8, 2020). The court finds that the compelling interests would suffer significant harm

 4 if the medical records are publicly available, and because the subject of the records is party to the suit,

 5 redaction would not be effective. The court further finds that there are no additional alternatives to

 6 sealing the Government’s Request and Exhibit 2 that would adequately protect the compelling interests

 7 identified by the government.

 8 DATED: October 14, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
